  1 Heinz Binder, Esq. (SBN 87908)
    Robert G. Harris (SBN 124678)
  2 Wendy Watrous Smith (SBN 133887)
    Binder & Malter, LLP
  3 2775 Park Avenue
    Santa Clara, CA 95050
  4 T: (408) 295-1700
    F: (408) 295-1531
  5 Email: Heinz@bindermalter.com
    Email: Rob@bindermalter.com
  6 Email: Wendy@bindermalter.com

  7
      Attorneys for Blade Global Corporation
  8
                                 UNITED STATES BANKRUPTCY COURT
  9
                         NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 10
      In re:                                              Case No. 21-50275-MEH
 11
      BLADE GLOBAL CORPORATION,                           Chapter 11
 12
                                                          Date: May 3, 2021
 13                                                       Time: 10:30 a.m.
 14                                    Debtor.            Judge: Honorable M. Elaine Hammond
                                                          Place: Via tele/video conference
 15

 16                                     CERTIFICATE OF SERVICE

 17            I, Natalie D. Gonzalez, declare:

 18 I am employed in the County of Santa Clara, California. I am over the age of eighteen (18) years

 19 and not a party to the within entitled cause; my business address is 2775 Park Avenue, Santa

 20 Clara, California 95050.

 21            On April 16, 2021, I served a true and correct copy of the following document(s):

 22     CORRECTED1 AMENDED AND SUPPLEMENTAL NOTICE OF POSSIBLE ASSUMPTION
          AND ASSIGNMENT AND CURE AMOUNTS WITH RESPECT TO THE EXECUTORY
 23                CONTRACTS AND UNEXPIRED LEASES OF THE DEBTOR

 24          By Electronic Transmission: to be sent to the person(s) at the e-mail address(es) listed
    below and to those Parties who are CM/ECF participants registered to receive email notice/service
 25 for this case at the email addresses stated below. I did not receive, within a reasonable time after the
    transmission, any electronic message or other indication that the transmission was unsuccessful.
 26
 27            1
             The correction made by this Notice is to clarify that the Contract Objection Deadline
 28 (defined below) as directed by the Bankruptcy Court is April 26, 2021, not April 28, 2021.
      CERTIFICATE OF SERVICE                                                                              1
Case: 21-50275        Doc# 94     Filed: 04/16/21    Entered: 04/16/21 13:55:30        Page 1 of 7
  1         By Mail. By causing said document(s) to be placed in an envelope or package for
    collection and mailing, addressed to the person(s) at the address(es) listed in the service list,
  2 following our ordinary business practices, deposited in the ordinary course of business with the
    U.S. Postal Service, in a sealed envelope or package with the postage fully prepaid.
  3
      Office of the United States Trustee               Office of the U. S. Trustee
  4   Jorge A. Gaitan                                   Marta Villacorta
      501 I St., #7500                                  280 South 1st Street, Suite 268
  5   Sacramento, CA 95814                              San Jose, CA 95113
      Email: Jorge.A.Gaitan@usdoj.gov                   Email: marta.villacorta@usdoj.gov
      Via ECF/Email                                     Via ECF/Email
  6
      Special Notice                                    Special Notice
  7   Subchapter V Trustee                              Responsible Individual
      Mark Sharf                                        Perry Michael Fischer
  8   6080 Center Drive, Suite 600                      605 N. Guadalupe Ave., Unit B
      Los Angeles, CA 90045                             Redondo Beach, CA 90277
  9   Email: mark@sharflaw.com                          Email: mike.fischer@blade-group.com
      Via ECF/Email                                     Via Email
 10
      Tennessee Dept of Revenue                         Attorneys for Comcast Cable Communications
 11   c/o TN Attorney General's Office                  Management, LLC
      Bankruptcy Division                               Ballard Spahr
 12   PO Box 20207                                      Attn: Matthew G. Summers
      Nashville, Tennessee 37202-0207                   300 East Lombard St., 18th Floor
 13   Via USPS                                          Baltimore, MD 21202-3268
                                                        Email: summersm@ballardspahr.com
 14   William McCormick                                 Via Email
      Sr. Assistant Attorney General                    Special Notice
 15   P O BOX 20207
      OFFICE OF THE ATTORNEY GENERAL                    Nahal Zarnighian, Esquire
 16   BANKRUPTCY DIVISION                               Ballard Spahr LLP
      Nashville, TN 37202-0207                          2029 Century Park East, Suite 1400
 17   Email: bill.mccormick@ag.tn.gov                   Los Angeles, California 90067
      Via ECF/Email                                     E-mail: zarnighiann@ballardspahr.com
      Special Notice                                    Via Email
 18                                                     Special Notice
 19                                                     Stacy H. Rubin, Esquire
                                                        Ballard Spahr LLP
 20                                                     1980 Festival Plaza Drive, Suite 900
                                                        Las Vegas, Nevada 89135
 21                                                     E-mail: rubins@ballardspahr.com
                                                        Via ECF/Email
 22                                                     Special Notice

 23   Attorneys for Secured Creditor                    Attorneys for Creditor,
      Juniper Networks, Inc.                            Hopkins & Carley, ALC
 24   BIALSON, BERGEN & SCHWAB,                         Monique D. Jewett-Brewster
      a Professional Corporation                        HOPKINS & CARLEY, ALC
 25   Lawrence M. Schwab, Esq.                          70 S First Street
      Kenneth T. Law, Esq.                              San Jose, CA 95113
 26   830 Menlo Ave,, Suite 201                         Email: mjb@hopkinscarley.com
      Menlo Park, CA 94025                              Via ECF/Email
 27   Email: Klaw@bbslaw.com                            Special Notice
      Via ECF/Email
 28   Special Notice
      CERTIFICATE OF SERVICE                                                                                 2
Case: 21-50275       Doc# 94         Filed: 04/16/21   Entered: 04/16/21 13:55:30              Page 2 of 7
  1    Attorneys for Internap Holding, LLC
       SCHNADER HARRISON SEGAL & LEWIS, LLP
  2    Attn: Bruce B. Kelson
       650 California Street, 19th Floor
  3    San Francisco, CA 94108
       Email: bkelson@schnader.com
       Via ECF/Email
  4    Special Notice
  5
      Non-Debtor Party Parties (All via USPS)
       BSO Network, Inc.                                   Dell Marketing, LP
  6
       C/O Steve McConnell                                 One Dell Way
       81 Castles Drive                                    Round Rock TX 78682-0000
  7    Wayne, NJ 07470
  8
       Stripe, Inc.                                        Chili Piper, Inc.
       510 Townsend St.                                    Atten: Nicolas Vandenberghe, CEO
  9    San Francisco CA 94103                              309 Gold Street, Suite 28E
                                                           Brooklyn NY 11201
 10
       GIT-ZEN                                             Octobat, Inc.
 11    Acenerate LLC                                       151 rue Montmartre
       9805 Statesville Road Suite 6118                    Paris, Ile-de-France
 12    Charlotte, NC 28269                                 75002, France
 13
       Intuit Inc.                                         Qualitista-Klaus
       Atten : Sasan Goodarzi, CEO                         Vana-Louna tn 39/1-7
 14    5601 Headquarters Dr.                               Tallinn, Estonia 10134
       Plano, TX 75024
 15
       MailChimp, LLC                                      KVB Partners, Inc.
 16    Atten: Ben Chestnut, CEO                            60 Broad St., Ste. 100
       675 Ponce De Leon Ave NE #5000                      San Francisco CA 94107-2050
 17    Atlanta, GA 30308-1884
 18    BotengineAI                                         Notion
       Atten: Michael Ratzel                               Atten: Ivan Zhao, CEO
 19    Hauptstraße 164                                     930 Alabama St,
       D-76872 Freckenfeld                                 San Francisco, CA 94110
 20    Germany

 21    Deputy.com                                          Shutterstock
       Atten: Ashik Ahmed, CEO                             Atten: Stan Pavlovsky, CEO
 22    3280 Peachtree Rd NE 7th Floor                      Empire State Building
       Atlanta, GA 30305                                   350 5th Ave., 21st Floor
 23                                                        New York City, NY 10118

 24    TaxJar                                              Rippling
       Atten: Mark Faggiano, CEO                           315 Montgomery St
 25    462 Washington Street #3066                         San Francisco, CA 94104
       Woburn, MA 01888
 26
       Blade SAS                                           LinkedIn
 27    151 rue Saint Denis                                 Atten: Ryan Roslansky, CEO
       75002 Paris France                                  1000 W Maude Ave
 28                                                        Sunnyvale, CA 94085
      CERTIFICATE OF SERVICE                                                                           3
Case: 21-50275        Doc# 94        Filed: 04/16/21   Entered: 04/16/21 13:55:30        Page 3 of 7
  1   Anthem Blue Cross                                  Radford: The Aon Centre
      P.O. Box 60007                                     The Leadenhall Building
  2   Los Angeles, CA 90060‐0007                         122 Leadenhall Street
                                                         London, England EC3V 4AN
  3
      Kaiser Permanente                                  Kentik
  4   1 Kaiser Plz                                       Atten: Alan Cohen
      Oakland, CA 94612                                  548 Market Street
  5                                                      PMB 78595
                                                         San Francisco, CA 94104
  6
      Plan Design Consultants, Inc.                      Empower Retirement
  7   Atten : James D. Carlson, CEO                      PO Box 173764
      1111 Triton Dr #201                                Denver, CO 80217-3764
  8   Foster City, CA 94404

  9   RICHARDS, RODRIGUEZ & SKEITH                       Lever
      816 Congress, Suite 1200                           Atten : Aaron Levie, CEO
 10   Austin, Texas 78701                                1125 Mission St.
                                                         San Francisco CA 94103
 11
      Principal                                          UBS Financial Services
 12   711 High St                                        Atten : Ralph A.J.G. Hamers, Group CEO
      Des Moines, IA                                     1000 Harbor Blvd. 3rd Floor
                                                         Weehawken, NJ 07086
 13

 14   APNIC                                              Cogent
      Asia Pacific Network Information Centre            77 boulevard de la République
 15   6 Cordelia Street                                  92257 La Garenne
      OBOX 3646                                          Colombes cedex France
 16   South Brisbane
 17   QLD 4101 Australia

 18   INAP                                               Quality Technology Services Utility
      Dept 0526                                          PO BOX 74563
 19   PO BOX 120526                                      Cleveland OH 44194-4563
      Dallas, TX 75312-0526
 20
      Comcast, Inc.                                      Kentik Technologies, Inc.
 21   Atten: Brian L Roberts, CEO 1701 John F.           625 2nd St., Ste 100
      Kennedy Blvd. Philadelphia PA 19103-0000           San Francisco CA 94107-0000
 22

 23   Evotek, Inc.                                       Juniper Networks, Inc.
      6150 Lusk Blvd b204                                Attention: Doyle Brad Minnis, CEO
 24   San Diego, CA 92121                                1333 Innovation Way
                                                         Sunnyvale CA 94089-0000
 25
      2crsi Corporation                                  2CRSI SAS
 26
      440 N. Wolfe Rd.                                   32 rue Jacobi-Netter
 27   Sunnyvale CA 94085-0000                            STRASBOURG, 67200

 28
      CERTIFICATE OF SERVICE                                                                         4
Case: 21-50275         Doc# 94     Filed: 04/16/21   Entered: 04/16/21 13:55:30        Page 4 of 7
  1    Telia Carrier France SAS                         NESEVO GMBH
       28 rue de Berri                                  Lochauer Str. 2, 6912 Gemeinde
  2    FR-75008 Paris                                   Hörbranz, Austria
       France
  3

  4    Telia Carrier AB, Headquarters                   Telia Carrier U.S. Inc.
       Stjärntorget 1                                   265 Sunrise Hwy
  5    169 94 Solna                                     Rockville Centre, NY 11570
       Sweden
  6

  7         SEE ATTACHED SERVICE LIST OF 20 LARGEST UNSECURED CREDITORS
             SERVED VIA EMAIL
  8
             Executed on April 16, 2021, at Santa Clara, California. I certify under penalty of perjury
  9
      that the foregoing is true and correct.
 10
                                                   /s/ Natalie D. Gonzalez
 11                                                  Natalie D. Gonzalez
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28
      CERTIFICATE OF SERVICE                                                                              5
Case: 21-50275       Doc# 94     Filed: 04/16/21   Entered: 04/16/21 13:55:30        Page 5 of 7
Blade Global Corporation
Case no. 21-50275 MEH
                                              20 LARGEST UNSECURED
                                                    CREDITORS


                                                Atten: Estelle Schang
               2CRSI SAS                        32 rue Jacobi-Netter                  Email: mes@2crsi.com
                                             STRASBOURG, France 67200



                                                 Atten: Aleksei Zubkov
              Equinix, Inc.                     4252 Solutions Center              Email: azubkov@equinix.com
                                                Chicago, IL 60640-0200



                                                 Atten: Shimrit Segev
            Bank Leumi USA                   2000 University Ave., Ste 605    Email:
                                                 Palo Alto, CA 94303          paloaltoserviceanddelivery@leumiusa.c
                                                                              om

                                            P.O. Box 13528, Capitol Station       Email: judiciary@cpa.texas.gov
  Texas Comptroller of Public Accounts          Austin, TX 78711-3528




         Internap Corporation                   Atten: William Fields
                                                      Dept 0526                     Email: wfields@inap.com
                                                   PO BOX 120526
                                                Dallas, TX 75312-0526

                                                 Atten: Darwin Schultz                        Email:
      Quality Technology Services                   PO BOX 74563                Darwin.Shultz@Qtsdatacenters.com
                                              Cleveland, OH 44194-4563


              AWIN, Inc.                            8 Market Place
            8 Market Place                            Suite 500                     Email: finance@awin.com
              Suite 500                       Baltimore MD 21202-0000
       Baltimore MD 21202-0000
                    .
           2crsi Corporation                       440 N. Wolfe Rd.
                                                 Sunnyvale, CA 94085                  Email: mes@2crsi.com




                                                 Account Information
  Ca Dept. of Tax & Fee Administration             Group, MIC: 29                 Email: contact@cdtfa.ca.gov
                                                   PO BOX 942879
                                             Sacramento, CA 94279-0029
            Case: 21-50275       Doc# 94   Filed: 04/16/21    Entered: 04/16/21 13:55:30   Page 6 of 7
                                                  Bankruptcy Section
                                                     PO BOX 245
        NJ Division of Taxation                 Trenton, NJ 08695-0245         Email:judgments.taxation@treas.nj.gov




 ILLINOIS DEPARTMENT OF REVENUE                      PO BOX 19034
                                               Springfield, IL 62794-9084      Email: REV.TA-Sales@illinois.gov




          Dell Marketing, LP                        One Dell Way
                                                 Round Rock, TX 78682             Email: Akhil_Bandaru@Dell.com



Penn, Schoen & Berland Associates, LLC                 DKC News
    1110 Vermont Ave. NW #1200                  261 Fifth Ave., 2nd Floor          Email: mbach@psbinsights.com
        Washington, DC 20005                     New York, NY 10016



                                                  Atten: Darwin Schultz
  Quality Technology Services Utility                PO BOX 74563                              Email:
                                               Cleveland, OH 44194-4563          Darwin.Shultz@Qtsdatacenters.com



                                                Atten: Thomas Lanaute             Email: Thomas.LANAUTE@bso.co
          BSO Network Inc                      101 Hudson Street, 21st Fl.         Email: wilfried.joseph@bso.co
                                                 Jersey City, NJ 07302              Email: amel.mellah@bso.co



                                                   5909 Ross Street
          Eakins Properties                       Oakland, CA 94618                Email: dan.eakins@gmail.com




                                                   P.O. Box 100137
         Aon Consulting, Inc                   Pasadena, CA 91189-0137             Email: aon.invoice.a@aon.com




                                                                                              Email:
            Comcast, Inc.                      1701 John F. Kennedy Blvd.       Juliann_Forcum@cable.comcast.com
                                                 Philadelphia, PA 19103



           Zayo Group, LLC                      1821 30th Street, Unit A          Email: wesley.monte@zayo.com
                                                  Boulder, CO 80301


           Case: 21-50275         Doc# 94   Filed: 04/16/21    Entered: 04/16/21 13:55:30    Page 7 of 7
